DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:

I.	Claims 31-42 and 57-67, drawn to a protective helmet having at least one pad member 

removably positioned within a shell having first and second set of reference properties of 

gathered data of first and second thickness that vary with respect to one another  determined 

from data gathered from a group of players that includes additional players beyond the specific 

player, classified in CPC A42C2/007

II. 	Claims 43-56, drawn a protective helmet having at least one pad member  

coupled to an inner surface of a shell having a collection of reference information of first and 

second player positions, respectively in combination one of the player’s position includes a 

primary position while engaged in sporting activity, classified in CPC A42B3/04.
 
Inventions I and II are unrelated. Inventions are unrelated if it can be shown that they

are not disclosed as capable of use together and they have different designs, modes of operation,

and effects (MPEP § 802.01 and § 806.06). In the instant case, the different inventions are

unrelated, since invention II pertains a protective helmet having at least one pad member  

coupled to an inner surface of a shell having a collection of reference information of first and 

second player positions, respectively in combination one of the player’s position includes a 



primary position while engaged in sporting activity and invention I pertain a protective helmet 

having at least one pad member removably positioned within a shell having first and second set 

of reference properties of first and second thickness, respectively determined from data gathered 

from a group of players that includes additional players beyond the specific player that is not 

structurally defined in invention II having reference properties of gathered data of the first and 

second thickness that vary with respect to one another.  
 
Any inquiry concerning this communication or earlier communications from the

examiner should be directed to TEJASH PATEL whose telephone number is (571)272-4993.

The examiner can normally be reached on Monday-Thursday 9am -5pm.


Examiner interviews are available via telephone, in-person, and video conferencing using

a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is

encouraged to use the USPTO Automated Interview Request (AIR) at

http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s

supervisor, Clinton Ostrup can be reached on (571) 272-5559. The fax phone number for the

organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent

Application Information Retrieval (PAIR) system. Status information for published applications

may be obtained from either Private PAIR or Public PAIR. Status information for unpublished

applications is available through Private PAIR only. For more information about the PAIR

system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to

the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

free). If you would like assistance from a USPTO Customer Service Representative or access to

the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-

1000.

 
September 8, 2021					/TAJASH D PATEL/                                                                                    Primary Examiner, Art Unit 3732